       Case 4:20-cv-00429-JED-SH Document 6 Filed in USDC ND/OK on 08/25/20 Page 1 of 3


                                         UNITED STATES DISTRICT COURT
                                              NORTHERN DISTRICT OF OKLAHOMA
        1) FRANKIE DICKS,
                              Plaintiff(s)

vs.                                                                        Case Number: 4:20-cv-00429-JED-FHM

        1) GOLD WYNN RED RIVER LLC
                            Defendant(s)

                                             CORPORATE DISCLOSURE STATEMENT

Pursuant to Fed.R.Civ.P. 7.1, which states:
              A nongovernmental corporate party to an action or proceeding in a district court must file
              a statement that identifies any parent corporation and any publicly held corporation that
              owns 10% or more of its stock or states that there is no such corporation.


                                      GOLD WYNN RED RIVER LLC d/b/a RED RIVER APARTMENTS
                                                         [name of party]

who is a (check one)                   PLAINTIFF       DEFENDANT            in this action, makes the following disclosure:


1.         Is party a publicly held corporation or other publicly held entity?
                     (Check one)             YES       NO

2.         Does party have any parent corporations?
                     (Check one)             YES       NO
           If YES, identify all parent corporations, including grandparent and great-grandparent corporations:
            Gold Wynn Asset Management, LLC (parent entity)
            Wynn Weinzweig Investments Inc. (grandparent entity)




3.         Is 10% or more of the stock of party owned by a publicly held corporation or other publicly held
           entity?
                     (Check one)             YES       NO
           If YES, identify all such owners:




 Corporate Disclosure Statement                                    1                                             CV-24 (04/07)
       Case 4:20-cv-00429-JED-SH Document 6 Filed in USDC ND/OK on 08/25/20 Page 2 of 3




4.         Is there any other publicly held corporation or other publicly held entity that has a direct
           financial interest in the outcome of the litigation?
                     (Check one)     YES            NO
           If YES, identify entity and nature of interest:




5.         Is party a trade association?
                     (Check one)     YES            NO
           If YES, identify all members of the association, their parent corporations, and any publicly held
           companies that own 10% or more of a member’s stock:




DATED this 24th day of August                 , 20 20 .

                                                             /s/Aaron C. Tifft
                                                             Signature
                                                             Aaron C. Tifft                        33288
                                                             Printed Name                               Bar Number
                                                             Hall Estill
                                                             Firm Name
                                                             320 S. Boston Ave., Suite 200
                                                             Address
                                                             Tulsa                                 OK       74103
                                                             City                                  State    ZIP
                                                             918-594-0400                918-594-0505
                                                             Phone                           Fax
                                                             atifft@hallestill.com
                                                             Email Address




 Corporate Disclosure Statement                                 2                                                    CV-24 (04/07)
      Case 4:20-cv-00429-JED-SH Document 6 Filed in USDC ND/OK on 08/25/20 Page 3 of 3



                                          CERTIFICATE OF SERVICE

I hereby certify that on August 25, 2020             (Date), I electronically transmitted the foregoing document to
the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic Filing to the following ECF
registrants (names only are sufficient):

    Donald E. Smolen, Sr.
    Smolen & Smith
    dsmolensr@gmail.com




                                                         /s/Aaron C. Tifft
                                                          Signature




Corporate Disclosure Statement                              3                                                  CV-24 (04/07)
